Title: William Wirt to Thomas Jefferson, 27 June 1810
From: Wirt, William
To: Jefferson, Thomas


          
            
              Dear Sir.
               
                     Richmond—June 27. 1810—
            
            
		  Your last favor was brought to me from the post-office, too late, by some accident, to be answered by the returning mail. It gives me pleasure to assure you that succeeding interviews have completely removed the apprehensions expressed to my friend D. Carr in relation to this cause: and did I not know to whom my letter was addressed & by whom, alone, its contents are known, I should regret deeply that I had ever written it. Political
			 schisms and a thousand little casualties keep us very much apart here—and we hear, perhaps, of each other, a great deal more than is true. It was in a moment of effervescence produced by these
			 causes
			 that I wrote to Mr Carr.—The subsequent evidences of zeal and genuine solicitude, make me ashamed of having admitted, for a moment, such unworthy suspicions:—I beg you to forget them.
            The gentleman you mention would certainly bring a great accession of strength to our cause. I think him the first man at the bar of Virginia: and I know, that altho’ he has been strongly charged with favoring the minority and even verging towards federalism, yet if he embarks in the cause he will do it with the highest animation
			 and fervor. I think, too, that if he has wandered at all, in his politics, Such an attention would be very apt to bring him back to the fold.
            Mr Rodney’s letter is enclosed as you direct—
            
              With affection & veneration, I am Yo dev. servant & friend
              Wm Wirt
            
          
          
            I beg leave to retain Mr R’s letter ’till next mail
          
        